                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
CRAIG A. LYNCH,                 :
                                :    No. 19-cv-10963 (NLH)(AMD)
                Plaintiff,      :
                                :
                v.              :    MEMORANDUM OPINION
                                :
CRAF DEPARTMENT OF CORRECTIONS:
                                :
                Defendant.      :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Craig A. Lynch filed a civil rights action

brought pursuant to 42 U.S.C. § 1983.    ECF No. 1.

     2.   On September 18, 2019, the Clerk’s Office mailed to

Plaintiff a Notice of Call for Dismissal pursuant to Local Civil

Rule 41.1(a).   ECF No. 6.   The Notice was sent to Plaintiff’s

address of record at the Bayside State Prison in Leesburg, New

Jersey.

     3.   The Notice mailed to Plaintiff’s address of record has

been returned to sender with the envelop marked “Return to

Sender, Refused, Unable To Forward.”    See ECF No. 7.   It also

appears with a stamp that provides “Return to Sender Item

Refused, No Longer in Custody.”    See id.   It appears that

Plaintiff is no longer incarcerated at Bayside State Prison.

     4.   Plaintiff has not communicated with the Court regarding


                                  1
his new address, in violation of Local Civil Rule 10.1.   See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Plaintiff updating his contact information to

satisfy the appropriate Rules.

     6.   An appropriate order follows.




Dated: September 30, 2019              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
